Mr. Justice Dickey delivered the opinion of the Court: This was an action of assumpsit, by appellant, against appellee, for money paid out to the use and at request of defendant, and for services in preparing and conducting a suit for defendant, at his request. Two grounds of error are presented: That the court erred in admitting' incompetent evidence; and that the verdict should have been set aside, as against the weight of evidence. But one exception was taken as to admission of evidence. Plaintiff, as witness, was asked, “ whether he had not, as a witness in another suit, made a given statement ?” Plaintiff objected to this question; the objection was overruled, and plaintiff excepted. Plaintiff then answered, “I did not so state.” It is difficult to conceive how plaintiff could have been prejudiced by this ruling, even were it erroneous. As to the refusal of the court below to grant a new trial, the testimony was contradictory, and it was the province of the jury to determine the relative weight to be given to each part of it. We find no material error apparent upon the record. The judgment must be affirmed. Judgment affirmed.